Exhibit 99.2 TITAN TRADING ANALYTICS INC. MANAGEMENT’S DISCUSSION AND ANALYSIS FORM 51-102F1 FOR THE YEAR ENDED OCTOBER 31, 2010 February 28, 2011 - 1 - MANAGEMENT’S DISCUSSION & ANALYSIS The following discussion and analysis of financial results and related data is reported in Canadian dollars and has been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”) and the standards of the Public Company Accounting Oversight Board(United States), and should be read in conjunction with the consolidated financial statements as of October 31, 2010. Information which is contained herein contains estimates and assumptions which management is required to make concerning future events, and may constitute forward-looking statements under applicable securities laws. Forward-looking statements include plans, expectations, estimates, forecasts and other comments that are not statements of fact. Although such expectations are viewed as reasonable by the Company, no assurance can be given that such expectations will be realized. Such forward-looking statements are subject to risks and uncertainties and may be based on assumption that may cause actual results to differ materially from those implied herein, and therefore are expressly qualified in their entirety by this cautionary statement.The following information, prepared as at February 28, 2011 should be read in conjunction with the October 31, 2010 audited financial statements of the Company. DESCRIPTION OF BUSINESS Our company name became “Titan Trading Analytics Inc.” when we filed an amendment to our Articles of Incorporation on November 14, 1994.Our registered and records office is located at Unit 120, 4445 Calgary Trail, Edmonton Alberta, T6H 5R7.The telephone number of that office is 780-438-1239. The Company is a reporting issuer in Canada and trades in Canada on the TSX Venture Exchange under the symbol “TTA”. The Company is subject to the reporting requirements of the Exchange Act, and is quoted on the Over-the-Counter Bulletin Board under the symbol “TITAF”. The Company is a financial software developer that has developed proprietary market timing, trading analytics and automated trading execution software called Titan TickAnalyst (“TickAnalyst”). TickAnalyst, when assembled with other third party components, forms a complete automated trading system capable of transforming real-time market data into executed trading orders. TickAnalyst is now beginning to establish a real-world track record to demonstrate its potential as a revenue source. The Company continues to expend all of its efforts developing the TickAnalyst software and the operational infrastructure required for full-time commercial use. The Company has yet to establish profitable business operations and has remained in research and development mode since its incorporation. The Company has focused its attention on development of complex event processing software trading technology over the last several years. The target market for the business is institutional, high net worth individual investors and trading firms seeking a better than average return on investment and trading returns in their portfolios. The immediate market is primarily in Canada and the United States.The Company plans to enter into non-exclusive agreements with institutions, trading firms and/or high net-worth individuals to utilize the software for trading and share the profits with those parties, or at a later stage, to license the software as a service directly to such parties under terms. Additionally, we expect to conduct trading operations for our own behalf and/or in joint ventures. Competitors include many other firms that offer trading systems. Titan believes that few of these competitors incorporate a multi-timeframe analysis the way Titan does and none would deliver signals generated by the same algorithm. - 2 - Titan Internal Trading Tools Titan currently trades in a proprietary trading account using the TopView suite of products.TopViewis a fully integrated, scalable algorithmic trading system that incorporates a variety of trading models, including trend-following, countertrend and mean reversion models shown to be effective analytical tools in normal, non-trending and highly volatile markets. Built on Titan’s comprehensive market analysis technologies, TopViewhas the capability to analyze data feeds available from a number of the world’s stock exchanges. With ultra high-speed analysis capabilities, TopViewis designed to analyze hundreds of thousands of ticks per second per server and from that analysis generate carefully selected trading signals with a favorable probability of success for each trade. TopViewSuite is a group of software applications, used for internal trading purposes only: 1. Trade Recommendation Engine (TRE), also known internally as the blackbox, used to generate trading signals. 2. TOMS, Titan’s order management software, used to execute and manage trades. 3. TopView and TopViewClient, used to distribute the real-time and historical trading signals. 4. Several back end data management tools, with internal names to manage data. These parts, when assembled with other third party components, form a complete automated trading system capable of transforming real-time market data into executed trading orders.The trading system controls the trading decisions while monitoring the data arriving from the real-time data feed and looks for the pre-defined patterns of movement in price, volume, and time.When a particular pattern is found, a trading signal is generated. The automatic order execution software is responsible for processing the trading signals and turning them into online trading orders.The orders are sent over the internet to the RediPlus trade execution engines. Several other trade execution engines (RealTick, FIX, ODL, ChoiceFX) are supported but are not used at Titan at present.The software can operate in simulation mode, where no orders are actually placed; in semi-automatic mode, where orders require a manual confirmation step, or in fully automatic mode, orders are executed with little operator intervention. Titan has access to a $5 million proprietary trading account through a partnership with Compo Investments though a combination of manual, “GreyBox” discretionary trading and automated “BlackBox” computer based trading. GreyBox Trading GreyBox trading refers to a style of trading where electronic trading signals are delivered to the trader, and the trader applies judgment before manually allowing the signals to be executed as trades. Thus, GreyBox mode allows the power of automation to be controlled by human discretion. It is a useful mode for operation while the software is being refined to make it perform with the expertise of a human trader. The concept behind Titan’s GreyBox trading mode has four elements: 1. present the trader with high quality technical based trading opportunities; 2. allow the GreyBox trader to have complete control over which trades are executed; - 3 - 3. automate the order entry and exit process; and 4. manage risk on dozens of open positions with automation. In each case, the benefit to the trader of our GreyBox mode trading software is to allow that trader to execute a greater number of trades with a greater probability of achieving a profit than without the software.The combination of all four features can dramatically increase the number of trades that even an experienced trader can execute. BlackBox Trading BlackBox trading refers to a style of trading where electronic trading signals are delivered to the trader, and the signals are immediately and automatically executed as trades. Thus, BlackBox mode allows the power of automation to be applied with no human discretion. Titan’s goal is to conduct all of its trading operations in BlackBox mode. Achieving BlackBox mode requires a great deal of refinement in the trading systems’ rules and settings so the software can perform with the judgment of a human trader. The concept behind Titan’s BlackBox trading mode has three elements 1. generate high quality technical based trading opportunities; 2. automate the order entry and exit process; and 3. manage risk on dozens of open positions with automation. In each case, the benefit of BlackBox mode trading software mode is to allow the system to execute a large number of trades with no decision-making required on the part of the operator. Titan External Trading Tools for other institutional and retail traders In September, 2010, Titan migrated the “best of breed” of its TopView products to a hosted web based delivery mechanism known at TickAnalyst. TickAnalyst incorporates over a dozen trading models that have been shown to be effective analytical tools in all market conditions, including counter‐trend and mean reversion models for volatile sideways markets and trending models for directional trending markets. The software is a product of years of research and development and incorporates Titan’s suite of proprietarymathematical pattern recognition algorithms that factor in dozens of human emotional elements, ranging from euphoria to panic. The software has been trained to recognize complex patterns through tens of thousands of iterations in Titan’s Trade Recommendation Engine™ (TRE). This pattern recognition ability allows the software to generate buy and sell signals on stocks, ETFs, futures and currencies. Those signals are then delivered quickly and easily to any traders desktop via a browser‐based application that is complementary to any institutional trading system.Titan manages and hosts the technology infrastructure at a neutral co‐location data center. The platform combines tightly integrated proprietary components, including a Complex Event Processing Engine (CEP), High Frequency Tick Database, BlackBox, Direct Market Access System (DMA), and FIX Engine. Trade signals received in Titan’s TickAnalyst application can be electronically traded by any FIX‐based EMS or OMS. The trade signals can also be integrated into most third party charting packages. Recent Milestones October, 2010 - The Company announced the availability of its TickAnalyst™ Automated Behavioral Trading software‐as-a‐service offering. “By incorporating behavioral elements into - 4 - our proprietary models, Titan is addressing arguably the hottest area of the financial industry, which is still recognized as being technologically behind the substantial academia that already supports it,” stated Titan CEO John Coulter. “Inherent in human psychology are feelings of over‐exuberance, extreme pessimism and indifference, and these emotions directly influence the perception of risk. By applying a systematicapproach, Titan is attempting to model the human mind’s attitude towards trading by overcoming these deficiencies and enabling orders to be executed in the face of adversity, particularly when known events with a high probability of success converge.” July, 2010 - The Company established a second data center located in Atlanta, Georgia for its network operations, an important step in Titan's mission to provide a fully-redundant fault-tolerant service to its clients. The new data center operates from a colocation facility that includes physical security, fully redundant power and HVAC, controlled temperature and humidity, fire-threat detection and suppression, 24x7x365 critical monitoring, on-site staff with secure access and SAS 70 certification. Titan will use the new site to conduct its primary real-time trading operations and research. The Edmonton site will continue to provide testing and support services and redundancy will be phased in. Backup hardware to support fault tolerance is being procured. Company Personnel The Company hired John J. Coulter, a management consultant with 20 years of experience in the financial trading software industry to provide management with direction and advice on product development and marketing.Mr. Coulter accepted the role of President & CEO in September 2010. In August, the Company terminated consulting agreements with 2 consultants working for Titan USA and 1 consultant working for Titan Trading Analytics, Inc. In August, the Company hired Brett Decker as a consultant to oversee Product Management.Mr. Decker previously held IT Management positions with Maverick Capital, one of the world’s largest hedge funds and previously at Carlson Capital, a $2 billion hedge fund in Dallas, Texas. In October, the Company terminated the agreement of 1 consultant working for Titan Trading USA.1 consultant from Titan Trading Analytics, Inc. resigned. In September, the Company re-entered into service contract agreements with Mr. Philip Carrozza and Mr. Michael Gossland as well as two other long-term consultants to the Company. Marketing and Sales In conjunction with Mr. Coulter’s hiring, the Company has developed a comprehensive business and marketing plan covering operations to the end of the year and beyond. Under that plan, the Company is currently preparing for a formal product launch in 2010/Q4 and 2011/Q1. Intellectual Property Transfer Agreements During this period all pre-existing Software Transfer Agreements between the Company and Mssrs Philip Carrozza and Michael Gossland expired and were dissolved. In September, the Company entered into negotiations with Mr. Philip Carrozza and Mr. Michael Gossland as well as two other long-term consultants to the Company to transfer any and all ownership of Intellectual Property,over which they might have claim, to the Company in exchange for a long term service contract and other consideration. The Company has made - 5 - arrangements for legal assistance in the handling of these documents and it is expected to be concluded by the end of February 2011. With the conclusion of these agreements, the Company wholly owns the TickAnalyst technology in its entirety. OVERALL PERFORMANCE Titan has limited operating revenue to date, and continues to fund the Company solely through private placements. Equity Placements: a) March, 2009 - The Company announced the closing of a non‐brokered private placement of units (“Units”) which raised CDN$656,260. The Company issued 2,187,533 Units at CDN$0.30 per Unit. Each Unit consists of one common share (“Common Share”) and one‐half of one common share purchase warrant (a “Warrant”). Each whole Warrant is exercisable into one Common Share at a price of CDN$0.45 per Common Share during the first year following the date of closing and at CDN$0.60 per Common Share during the subsequent year and will expire March 17, 2011. The Company paid a total of CDN$44,056 in finder’s fees to arm’s length parties. b) October, 2009-The Company announced the closing of a non-brokered private placement of units (“Units”) which raised CDN$1,389,000. The Companyissued 5,556,000 Units at CDN$0.25 per Unit. Each Unit consists of one common share (“CommonShare”) and one-half of one common share purchase warrant (a “Warrant”). Each whole Warrant isexercisable into one Common Share at a price of CDN$0.375 per Common Share during the first yearfollowing the date of closing and at CDN$0.50 per Common Share during the subsequent year and willexpire October 15, 2011. The Companypaid a total of CDN$18,376 in finder’s fees to arm’s lengthparties. The Common Shares and Warrants comprising the Units and the Common Shares issuable upon exerciseof the Warrants weresubject to a four (4) month restricted period which expiredon February 16, 2010.Closing of the private placement is subject to TSX Venture Exchange approval.The proceeds of the private placement will be used to enhance marketing and training programs,software development and for working capital. c) May, 2010 - The Company announced the closing of a non‐brokered private placement of units (“Units”) which raised CDN$ 902,250. The Corporation issued 4,511,250 Units at CDN $0.20 per Unit. Each Unit consists of one common share (“Common Share”) and one common share purchase warrant (a “Warrant”). Each whole Warrant is exercisable into one Common Share at a price of CDN $0.30 per Common Share during the twenty‐four month period following the date of closing and will expire May 27, 2012. The Corporation paid a total of CDN $4,000 in finder’s fees to arm’s length parties. The Common Shares and Warrants comprising the Units and the Common Shares issuable upon exercise of the Warrants are subject to a four (4) month restricted period which expires on September 27, 2010. Closing of the private placement is subject to TSX Venture Exchange approval. The proceeds of the private placement will be used to enhance marketing and training programs, software development and for working capital. The company paid a total of $4,000 in finder’s fees. d) October,2010,closed a non-brokered private placement of units (“Units”) which raised CDN $1,982,450. The Company issued 19,824,500 Units at CDN $0.10 per Unit. Each - 6 - Unit consists of one common share (“Common Share”) and one common share purchase warrant (a “Warrant”).Of the gross proceeds, $1,600,389 and $382,061 have been allocated to the Common Shares and Warrants respectively using the relative fair value method.The value allocated to the common share purchase warrants was determined using the Black-Scholes option pricing model with the following assumptions:dividend yield of $nil, expected volatility of 94%, risk free rate of 1.34%, and expected life of 2 years.Each whole Warrant is exercisable into one Common Share at a price of CDN $0.30 per Common Share during the twenty-four month period following the date of closing and will expire October 12, 2012. The Common Shares and Warrants comprising the Units and the Common Shares issuable upon exercise of the Warrants are subject to a four (4) month restricted period which expires on February 12, 2011.The Company paid a total of CDN $14,500 in finder’s fees to arm’s length parties. e) October, 2010,the Company closed of a non-brokered private placement of units (“Units”) which raised CDN $45,000. The Company issued450,000 Units at CDN $0.10 per Unit. Each Unit consists of one common share (“Common Share”) and one common share purchase warrant (a “Warrant”). Of the gross proceeds, $35,063 and $9,937 have been allocated to the Common Shares and Warrants respectively using the relative fair value method.The value allocated to the common share purchase warrants was determined using the Black-Scholes option pricing model with the following assumptions:dividend yield of $nil, expected volatility of 95%, risk free rate of 1.37%, and expected life of 2 years.Each whole Warrant is exercisable into one Common Share at a price of CDN $0.30 per Common Share during the twenty-four month period following the date of closing and will expire October 20, 2012. The Common Shares and Warrants comprising the Units and the Common Shares issuable upon exercise of the Warrants are subject to a four (4) month restricted period which expires on February 20, 2011. Management has evaluated the Company’s alternatives to enable it to pay its liabilities as they become due and payable in the current year, reduce operating losses and obtain additional or new financing in order to advance its business plan. Alternatives being considered by management include, among others, obtaining financing from new lenders and the issuance of additional equity.The Company believes these measures will provide liquidity for it to continue as a going concern throughout fiscal 2010, however, management can provide no assurance with regard thereto. The Company’s financial instruments consist of cash, short term investment, restricted cash, accounts payable, loans and advances and convertible debentures. The fair values of cash, short term investment, restricted cash and accounts payable approximate their carrying values, due to their short-term nature. The fair value of the loans and advances cannot be reliably determined as there is no market for loans that do not bear interest and have no terms of repayments.The Company is exposed to currency risk as a result of its operations in the United States.It is expected that substantially all of the Company’s software and subscription sales customers will be in the United States; however, the Company’s property is currently located in Canada and the United States.To date the Company has not generated revenues, and has relied on funding through private placements. Warrants & Options: As at year ended October 31, 2010, a total of 4,130,000 options were granted, 1,870,593 options forfeited or expired and no options were exercised. As well, 2,000,000 warrants expired. Warrants Extended: - 7 - November, 2009–The Company extended the expiry date ofcertain of its outstanding common share purchase warrants. In 2007, the Companyissued 1,518,117warrants with an exercise price of $0.60 per common share and expiring on December 7, 2009. TheCompanyextended the expiry date of such warrants until December 7, 2010. March, 2010 – The Company extended the expiry date of certain of its outstanding common share purchase warrants.In 2008, the Company issued 1,000,000 warrants with an exercise price of $0.35 per common share and expiring on March 6, 2010.The Company extended the expiry date of such warrants until March 6, 2011. July, 2010 – The Company extended the expiry date of certain of its outstanding common share purchase warrants. In 2008, the Company issued 1,017,500 warrants with an exercise price of $0.40 per common share and expiring on July 29, 2010. The Company extended the expiry date of such warrants until July 29, 2012. August, 2010– The Company extended the expiry date of certain of its outstanding common share purchase warrants. In 2008, the Company issued 2,500,000 warrants with an exercise price of $0.40 per common share and expiring on August 19, 2010. The Company extended the expiry date of such warrants until August 19, 2012. SELECTED ANNUAL INFORMATION AND RESULTS FROM OPERATIONS For year ended October 31, Net sales / total revenues NIL NIL NIL Net loss $ $ $ Net loss per share (fully diluted) Assets Long-term financial liabilities NIL Dividends declared per shares NIL NIL NIL RESULTS OF OPERATIONS The net loss of $2,977,117 (2009-$3,528,749) Y.T.D. ended October 31, 2010 consisted of:research and development fees $873,215 (2009-$1,078,379), general and administration $1,903,159 (2009 - $2,279,935), amortization expense $177,575 (2009 - $186,774) and bank charges and interest $28,455 (2009-$11,844). SUMMARY OF QUARTERLY RESULTS For the three month period ended Oct. 31, 2010 July 31,2010 April 30, 2010 Jan. 31, 2010 Net sales/total revenues $ $ $ Net loss $ Net loss per share (fully diluted) - 8 - For the three month period ended Oct. 31, 2009 Jul. 31, 2009 Apr. 30, 2009 Jan. 31, 2009 Net sales/total revenues Nil Nil Nil Nil Net loss $ Net loss per share (fully diluted) The statements of the Company have been prepared in accordance with Canadian GAAP, which do not differ materially with those established in the United States except as disclosed in the notes to the financial statements. LIQUIDITY As at October 31, 2010,The Company was holding cash of $209,736, short-term investment of $60,000, and had a working capital of $127,469. Since its inception, the Company has, and continues to rely upon the proceeds of private placement financings to support its development and marketing of the trading software. The future ability of the Company to realize full commercialization and sales of the technology, form successful partnerships, and compensate the executive team as they administer the trading programs, will depend on its ability to obtain additional funding through private placement financings. The Company expended all of its efforts in fiscal 2009 developing the trading software to be ready for full use.The Company’s executive team looks forward to establishing revenue streams and products based on the newly developed software. Currently the Company is in negotiations with several groups regarding additional funding sources to meet its general and administrative expenses as well as any additional research and development that may be required. The Company is currently dealing with qualified/sophisticated investors in order to secure, either through private placements or loans, the capital required. As this is an ongoing exercise, the Company will provide additional details once they are made available. The ability for the Company to secure additional financing required to become cashflow positive is a risk. The ability for Titan to provide technical support for its grey box software is a risk. RELATED PARTY TRANSACTIONS Included in the consolidated financial statements are the following transactions with officers, directors and related individuals not disclosed elsewhere: Year endedOctober 31, Management and consulting fees $ $ $ Research and development $
